Exhibit 10.6.23
OFFICE LICENSE
This License is made as of the 1st day of September, 2007
BETWEEN:
     DECIMA RESEARCH INC.
     (the “Licensor”),
of the first part;
     — and —
     WESTMOUNT DECISION SCIENCE INC.
     (the “Licensee”),
of the second part;
     WHEREAS the Licensor is the lessee of the premises known municipally as
2345 Yonge Street, Suite 405, Toronto, Ontario M4P 2E5 (the “Premises”);
     AND WHEREAS the Licensor has agreed to license to the Licensee the right to
occupy two finished offices within the Premises (collectively, the “Offices”)
located on the Premises as shown in Schedule A);
     NOW THEREFORE, this license witnesses that in consideration of the
covenants and agreements contained in this license, the Licensor and Licensee
agree as follows:
ARTICLE 1
LICENSE AND SERVICES

1.1   Definitions       For the purposes of this Agreement, the following terns
shall have the following meanings:       “Common Facilities” means the areas,
facilities and equipment on the Premises that are designated from time to time
by the Licensor for the common use and enjoyment or benefit of the Licensor and
the Licensee.       “Services” means services listed in Schedule B, as amended
from time to time by the Licensor and the Licensee.

 



--------------------------------------------------------------------------------



 



 2 
1.2 Grant of License
     For a fee of $1,064 per month, payable monthly in advance, the Licensor
licenses to the Licensee the Offices.
1.3 Services
     Each of the Licensor and the Licensee further agrees to provide its
Services to the other at the rates set forth in Schedule B, payable monthly in
arrears.
1.4 Common Facilities
     The Licensee shall have for itself and its officers and employees, the
non-exclusive and non-transferable right of access over the Common Facilities.
ARTICLE 2
LICENSEE’S AGREEMENTS
2.1 Cancellation of Insurance
     The Licensee will not by its act or omission cause any policy of insurance
relating to the Premises to be cancelled or the premium thereon increased or the
Premises to be made uninsurable.
2.2 Licensee’s Insurance
     The Licensee will place and maintain or cause to be placed and maintained
such insurance related to its property and personnel at the Premises as a
prudent licensor of the Premises would carry, in such amounts and of such types
as the Licensor, acting reasonably, may consider reasonable and as may be
customary in similar business operations.
     Should the Licensee fail to maintain any of the insurance required pursuant
to this Section 2.2 and should such default continue for three business days
after notice to the Licensee, then in addition to any other rights and remedies,
the Licensor may, but shall have no obligation to, elect to obtain the required
insurance and the Licensee shall upon demand pay to the Licensor, the Licensor’s
cost of obtaining such insurance.
     The Licensee hereby releases the Licensor from any and all liability
arising from damage for which the Licensee is required to insure hereunder
notwithstanding that such damage arises from the negligence of the Licensor or
someone for whom the Licensor is in law responsible.
2.3 Licensee’s Repairs
     The Licensee will make good to the reasonable satisfaction of the Licensor
all damage howsoever caused to the Premises by the Licensee or the Licensee’s
officers, servants, employees, agents or invitees and, at the expiration or
sooner determination of the license provided for herein, the Licensee will
vacate and deliver up to the Licensor the Offices in as good a state of repair
and condition (reasonable wear and tear excepted) as at the date hereof to the
reasonable satisfaction of the Licensor having removed all of the Licensee’s
property and goods therefrom.

 



--------------------------------------------------------------------------------



 



 3 
2.4 Keep Clean
     The Licensee will keep the Offices clean and free of refuse and other
obstructions and will comply with any laws governing the cleanliness of the
Premises.
2.5 Nuisance
     The Licensee will not by its act or omission permit anything to occur in
the Premises that is or results in a nuisance. The use of the Premises by the
Licensee for the purposes permitted under this Agreement is deemed not to be a
nuisance.
2.6 Comply With Laws
     Subject to the exceptions set out in this paragraph, the Licensee will
promptly comply with the requirements of all laws at any time in force during
the term of this Agreement that affect the condition and use of the Premises and
with every applicable requirement of the Canadian Fire Underwriters’ Association
or any body having similar functions or any fire or liability insurance company
by which either the Licensor or the Licensee may be insured during such term.
The Licensee is required to comply with such requirements only insofar as
non-compliance may arise out of the specific use being made of the Offices by
the Licensee and not if the Premises fail to comply with such requirements at
the commencement of the term of this Agreement or if non-compliance with such
requirements affect the Premises as a whole or arises out of some default in the
performance of the requirements of the Licensor.
2.7 Use
     The Premises may be used by the Licensee solely for use as offices to carry
on its market research and analytics business.
2.8 Assignment and Sublicensing
     The Licensee shall not assign or sublicense all or any part of its interest
in the Offices or otherwise part with or share possession of the Offices.
2.9 Alterations
     The Licensee shall not make any alterations, additions or changes in or to
the Offices.
2.10 Liability
     Unless such personal injury, death or property damage occurs as a result of
the willful act or negligence of the Licensor or those for whom it is in law
responsible, the Licensor will not be liable for any personal injury, death or
property damage sustained by the Licensee or its officers, employees, agents or
those doing business with it in the Licensed Area.

 



--------------------------------------------------------------------------------



 



 4 
2.11 Compliance With Rules
     The Licensee will observe and conform to all rules and regulations laid
down from time to time by the Licensor in connection with the proper management
and use of the Offices and the Common Facilities.
2.12 Notice of Damage
     The Licensee shall promptly notify the Licensor of any accident, defect,
damage or deficiency which occurs or exists in any part of the Offices and which
come to the attention of the Licensee.
2.13 Entry To Inspect
     The Licensor and its representatives will be permitted to enter the Offices
to inspect their condition and for the purpose of doing any work which the
Licensor may wish to perform.
ARTICLE 3
TERMINATION
3.1 Termination on Notice
     The Licensor (Decima Inc.) may terminate this Agreement, including the
license provided for herein, at any time upon delivery of 30 days’ prior written
notice to the Licensee.
3.2 Termination On Default
     If any of the following shall occur:

  (a)   the Licensee violates or fails to perform and observe any of the terms,
covenants or conditions of this Agreement and fails to cure the default within
15 days after notice of such default is given by the Licensor;     (b)   the
Licensee becomes insolvent, or is adjudged bankrupt, or requests a general
extension of credit or any execution or attachment issues against it and is
levied against its merchandise or assets;     (c)   the Licensee makes an
assignment for the benefit of creditors, or gives a chattel mortgage or
assignment or deed or conditional bill of sale or bill of sale conveying its
merchandise or assets in bulk;     (d)   a receiver or receivers is appointed
for the Licensee’s business and is not discharged within 30 days;     (e)   the
Licensee permits any other person or persons, firm or corporation to transact
the Licensee’s business in the Offices, other than as employees of the Licensee;
or     (f)   the Licensee vacates or abandons the Offices,

 



--------------------------------------------------------------------------------



 



 5 
then the Licensor shall have the right to terminate this Agreement, including
the license provided for herein, immediately by written notice to the Licensee.
ARTICLE 4
GENERAL
4.1 Notice
     Notices or demands required or permitted to be given by this Agreement must
be in writing and given by delivery or by facsimile to the parties at the
following addresses, or to such other addresses as may from time to time be
designated by the parties in writing. Any notice so given will be considered to
have been given and received on the date of such delivery or transmission.

     
(a)
  Licensor’s Address:
 
   
 
  2345 Yonge Street
 
  Toronto, ON M4P 2E5
 
   
(b)
  Licensee’s Address:
 
   
 
  2345 Yonge Street
 
  Toronto, ON M4P 2E5

4.2 Benefit And Bind
     This Agreement is binding upon and enures to the benefit of the Licensor
and the Licensee and their respective successors and assigns, provided that the
Licensee may not assign this Agreement.
     The parties have executed this Agreement.

                  DECIMA RESEARCH INC.    
 
           
 
  Per:   \s\ illegible    
 
     
 
   
 
      Name: Michel Lucas    
 
      Title: Partner    
 
                WESTMOUNT DECISION SCIENCE INC.
 
           
 
  Per:   \s\ illegible    
 
           
 
      Name: Terry Sweeney    
 
      Title: Director      
 
  Per:   \s\ illegible    
 
           
 
      Name: David Pye    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LOCATION OF OFFICES
[see attachment]
Two offices, approximately 130 sq ft. each, south west corner of Decima office
suite 405.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
SERVICES

                        Monthly   Estimated   Estimated Services of Licensor  
Rate   Usage   monthly cost
Admin and Acctg Support/hour
  $ 50.00     10   $ 500
Computer Support/hour
  $ 65.00     5   $ 325
Rent/sq ft
  $ 2.66     400   $ 1,064
Office Insurance/sq ft
  $ 0.55     400   $ 220
Furniture & Equipment Rental/# of employees
  $ 41.66     2   $ 83
Internet Access/# of employees
  $ 18.61     3   $ 56
Bell Canada Services/# of employees
  $ 50.00     3   $ 150
Office Equipment Usage/# of sheets
  $ 0.09     400   $ 36  
Total
              $ 2,434       Monthly   Estimated   Estimated Services of Licensor
  Rate   Usage   monthly cost
Angela Duvall Support/hour
$ 40.00   10 $ 400  
Total
              $ 400

 